 

 

 

Exhibit 10.1

 

 

 

AMSURG CORP.

2006 STOCK INCENTIVE PLAN, AS AMENDED

 


 

 

--------------------------------------------------------------------------------

 

 


TABLE OF CONTENTS

 

Section 1.

Purpose

1

Section 2.

Definitions

1

Section 3.

Administration

4

Section 4.

Shares Available For Awards

5

Section 5.

Eligibility

6

Section 6.

Stock Options And Stock Appreciation Rights

6

Section 7.

Restricted Shares And Restricted Share Units

7

Section 8.

Performance Awards

8

Section 9.

Other Stock-Based Awards

9

Section 10.

Non-Employee Director Awards

9

Section 11.

Provisions Applicable To Covered Officers And Performance Awards

9

Section 12.

Termination Of Employment

11

Section 13.

Change In Control

11

Section 14.

Amendment And Termination

11

Section 15.

General Provisions

11

Section 16.

Term Of The Plan

13


 


 


 

 

--------------------------------------------------------------------------------

 

 

AMSURG CORP.

2006 STOCK INCENTIVE PLAN, AS AMENDED

 

Section 1.                     Purpose. 

 

                This plan shall be known as the “Amsurg Corp. 2006 Stock
Incentive Plan” (the “Plan”).  The purpose of the Plan is to promote the
interests of Amsurg Corp. (the “Company”) and its shareholders by (i) attracting
and retaining key officers, employees and directors of, and consultants to, the
Company and its Subsidiaries and Affiliates; (ii) motivating such individuals by
means of performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its shareholders.  With respect to any awards
granted under the Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.

 

Section 2.                     Definitions.

 

                As used in the Plan, the following terms shall have the meanings
set forth below:

 

(a)     “Affiliate”  shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.

 

(b)     “Award”  shall mean any Option, Stock Appreciation Right, Restricted
Share Award, Restricted Share Unit, Performance Award, Other Stock-Based Award
or other award granted under the Plan, whether singly, in combination or in
tandem, to a Participant by the Committee (or the Board) pursuant to such terms,
conditions, restrictions and/or limitations, if any, as the Committee (or the
Board) may establish.

 

(c)     “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

 

(d)     “Board”  shall mean the Board of Directors of the Company.

 

(e)     “Cause”  shall mean, unless otherwise defined in the applicable Award
Agreement, (i) a felony conviction of a participant or the failure of a
participant to contest prosecution for a felony, (ii) the engaging by the
Participant in willful misconduct that is injurious to the Company or its
Subsidiaries or Affiliates, or (iii) the embezzlement or misappropriation of
funds or property of the Company or its Subsidiaries or Affiliates by the
Participant.  For purposes of this paragraph, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company. 
Any determination of Cause for purposes of the Plan or any Award shall be made
by the Committee in its sole discretion.  Any such determination shall be final
and binding on a Participant.

 

(f)      “Change in Control” shall mean, unless otherwise provided in the
applicable Award Agreement, the happening of one of the following:

 

(i)                  any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, other than the Company or a wholly-owned
Subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
35% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business); or

 

1

 

--------------------------------------------------------------------------------

 

 

 

(ii)                as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or

 

(iii)              during any period of two consecutive years, individuals who
at the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.

 

(g)     “Code”  shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(h)     “Committee”  shall mean a committee of the Board composed of not less
than two Non-Employee Directors, each of whom shall be (i) a “non-employee
director” for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder,
(ii) an “outside director” for purposes of Section 162(m) and the regulations
promulgated under the Code, and (iii) “independent” within the meaning of the
listing standards of the Nasdaq National Market.

 

(i)      “Consultant”  shall mean any consultant to the Company or its
Subsidiaries or Affiliates.

 

(j)      “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company and (ii) any individual who
is designated by the Committee, in its discretion, at the time of any Award or
at any subsequent time, as reasonably expected to be such a “covered employee”
with respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid or
vested.

 

(k)     “Director”  shall mean a member of the Board.

 

(l)      “Disability”  shall mean, unless otherwise defined in the applicable
Award Agreement, a disability that would qualify as a total and permanent
disability under the Company’s then current long-term disability plan.

 

(m)   “Early Retirement” shall mean retirement, for purposes of this Plan, with
the express consent of the Company at or before the time of such retirement,
from active employment with the Company and any Subsidiary or Affiliate prior to
age 65, in accordance with any applicable early retirement policy of the Company
then in effect or as may be approved by the Committee.

 

(n)     “Effective Date” shall have the meaning provided in Section 16.1 of the
Plan.

 

(o)     “Employee”  shall mean a current or prospective officer or employee of
the Company or of any Subsidiary or Affiliate.

 

(p)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

(q)     “Fair Market Value” with respect to the Shares, shall mean, for purposes
of a grant of an Award as of any date, (i) the reported closing sales price of
the Shares on the Nasdaq National Market, or any other such market or exchange
as is the principal trading market for the Shares, on such date, or in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported or (ii) in the event
there is no public market for the Shares on such date, the fair market value as
determined, in good faith, by the Committee in its sole discretion, and for
purposes of a sale of a Share as of any date, the actual sales price on that
date.

 

2

 

--------------------------------------------------------------------------------

 

 

 

(r)     “Good Reason” means (i) a material reduction in a Participant’s
position, authority, duties or responsibilities, (ii) any reduction in a
Participant’s annual base salary as in effect immediately prior to a Change in
Control; (iii) the relocation of the office at which the Participant is to
perform the majority of his or her duties following a Change in Control to a
location more than 30 miles from the location at which the Participant performed
such duties prior to the Change in Control; or (iv) the failure by the Company
or its successor to continue to provide the Participant with benefits
substantially similar in aggregate value to those enjoyed by the Participant
under any of the Company’s pension, life insurance, medical, health and accident
or disability plans in which Participant was participating immediately prior to
a Change in Control, unless the Participant is offered participation in other
comparable benefit plans generally available to similarly situated employees of
the Company or its successor after the Change in Control.

 

(s)      “Incentive Stock Option” shall mean an option to purchase Shares from
the Company that is granted under Section 6  of the Plan and that is intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto.

 

(t)      “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.

 

(u)     “Non-Qualified Stock Option” shall mean an option to purchase Shares
from the Company that is granted under Sections 6  or 10  of the Plan and is not
intended to be an Incentive Stock Option.

 

(v)     “Normal Retirement” shall mean, unless otherwise defined in the
applicable Award Agreement, retirement of a Participant from active employment
with the Company or any of its Subsidiaries or Affiliates on or after such
Participant’s 65th birthday.

 

(w)    “Option”  shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

 

(x)     “Option Price” shall mean the purchase price payable to purchase one
Share upon the exercise of an Option.

 

(y)     “Other Stock-Based Award” shall mean any Award granted under Sections 9 
or 10  of the Plan.

 

(z)     “Participant”  shall mean any Employee, Director, Consultant or other
person who receives an Award under the Plan.

 

(aa) “Performance Award” shall mean any Award granted under Section 8  of the
Plan.

 

(bb) “Person”  shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

 

(cc)  “Restricted Share” shall mean any Share granted under Sections 7  to 10 
of the Plan.

 

(dd) “Restricted Share Unit” shall mean any unit granted under Sections 7  to
10  of the Plan.

 

(ee)  “Retirement”  shall mean Normal or Early Retirement.

 

(ff)   “SEC”  shall mean the Securities and Exchange Commission or any successor
thereto.

 

(gg) “Section 16”  shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.

 

(hh) “Section 162(m)” shall mean Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

 

(ii)    “Shares”  shall mean shares of the common stock, $0.01 par value, of the
Company.

 

3

 

--------------------------------------------------------------------------------

 

 

 

(jj)    “Stock Appreciation Right” or “SAR”  shall mean a stock appreciation
right granted under Sections 6, 8  or 10  of the Plan that entitles the holder
to receive, with respect to each Share encompassed by the exercise of such SAR,
the amount determined by the Committee and specified in an Award Agreement.  In
the absence of such a determination, the holder shall be entitled to receive,
with respect to each Share encompassed by the exercise of such SAR, the excess
of the Fair Market Value on the date of exercise over the Fair Market Value on
the date of grant.

 

(kk)    “Subsidiary”  shall mean any Person (other than the Company) of which
50% or more of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.

 

(ll)    “Substitute Awards” shall mean Awards granted solely in assumption of,
or in substitution for, outstanding awards previously granted by a company
acquired by the Company or with which the Company combines.

 

Section 3.                     Administration.

 

3.1                Authority of Committee.  The Plan shall be administered by a
Committee of not less than two Non-Employee Directors, who shall be appointed by
and serve at the pleasure of the Board; provided, however, with respect to
Awards to Non-Employee Directors, all references in the Plan to the Committee
shall be deemed to be references to the Board.  The initial Committee shall be
the Compensation Committee of the Board.  Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority in its discretion to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Shares to be covered by, or with respect to which payments, rights or
other matters are to be calculated in connection with Awards; (iv) determine the
timing, terms, and conditions of any Award; (v) accelerate the time at which all
or any part of an Award may be settled or exercised; (vi) determine whether, to
what extent, and under what circumstances Awards may be settled or exercised in
cash, Shares, other securities, other Awards or other property, or canceled,
forfeited or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited or suspended; (vii) determine whether, to what
extent, and under what circumstances cash, Shares, other securities, other
Awards, other property, and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (viii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan; (ix) except to the extent
prohibited by Section 6.2, amend or modify the terms of any Award at or after
grant with the consent of the holder of the Award; (x) establish, amend, suspend
or waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan; and (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan, subject to the exclusive authority
of the Board under Section 14  hereunder to amend or terminate the Plan.

 

                3.2         Committee Discretion Binding.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive, and binding upon all Persons, including the
Company, any Subsidiary or Affiliate, any Participant and any holder or
beneficiary of any Award.

 

                3.3         Action by the Committee.  The Committee shall hold
its meetings at such times and places and in such manner as it may determine.  A
majority of its members shall constitute a quorum.  All determinations of the
Committee shall be made by not less than a majority of its members.  Any
decision or determination reduced to writing and signed by all of the members of
the Committee shall be fully effective as if it had been made by a majority vote
at a meeting duly called and held.  The exercise of an Option or receipt of an
Award shall be effective only if an Award Agreement shall have been duly
executed and delivered on behalf of the Company following the grant of the
Option or other Award.  The Committee may appoint a Secretary and may make such
rules and regulations for the conduct of its business, as it shall deem
advisable.

 

                3.4         Delegation.  Subject to the terms of the Plan and
applicable law, the Committee may delegate to one or more officers or managers
of the Company or of any Subsidiary or Affiliate, or to a Committee of such
officers or managers, the authority, subject to such terms and limitations as
the Committee shall determine, to grant Awards to or to

 

4

 

--------------------------------------------------------------------------------

 

 

cancel, modify or waive rights with respect to, or to alter, discontinue,
suspend or terminate Awards held by Participants who are not officers or
directors of the Company for purposes of Section 16 or who are otherwise not
subject to such Section.

 

                3.5         No Liability.  No member of the Board or Committee
shall be liable for any action taken or determination made in good faith with
respect to the Plan or any Award granted hereunder.

 

Section 4.                     Shares Available For Awards.

 

                4.1         Shares Available.  Subject to the provisions of
Section 4.2  hereof, the stock to be subject to Awards under the Plan shall be
the Shares of the Company and the maximum aggregate number of Shares with
respect to which Awards may be granted under the Plan shall be 2,760,250, of
which the number of (i) Shares with respect to which Incentive Stock Options may
be granted shall be no more than 700,000 and (ii) Shares with respect to which
Awards other than Options and SARs may be granted shall be no more than
2,040,000.  Notwithstanding the foregoing and subject to adjustment as provided
in Section 4.2, the maximum number of Shares with respect to which Awards may be
granted under the Plan shall be increased by the number of Shares with respect
to which Options or other Awards that were granted under the Company’s Amended
and Restated 1997 Stock Incentive Plan (the “1997 Plan”) as of April 2, 2007,
but which terminate, expire unexercised or are forfeited or cancelled without
the delivery of Shares under the terms of the 1997 Plan after April 2, 2007. 
If, after the effective date of the Plan, any Shares covered by an Award granted
under this Plan, or to which such an Award relates, are forfeited or otherwise
terminates, expires unexercised or is canceled without the delivery of Shares,
then the Shares covered by such Award, or to which such Award relates, or the
number of Shares otherwise counted against the aggregate number of Shares with
respect to which Awards may be granted, to the extent of any such settlement,
forfeiture, termination, expiration or cancellation, shall again become Shares
with respect to which Awards may be granted; provided, however, that in the
event the number of Shares reserved for issuance upon the exercise of a SAR
exceeds the number of Shares actually issued upon the exercise of the SAR, the
excess Shares shall not again be Shares with respect to which Awards may be
granted.  Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2  hereof, no Participant may receive Options or SARs under the Plan
in any calendar year that, taken together, relate to more than 500,000 Shares.

 

                4.2         Adjustments. In the event that any dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares, then the Committee shall in
an equitable and proportionate manner (and, with respect to Incentive Stock
Options, in such equitable and proportionate manner as is consistent with
Section 422 of the Code and the regulations promulgated thereunder and with
respect to Awards to Covered Officers, in such equitable and proportionate
manner as is consistent with Section 162(m) of the Code): (i) adjust any or all
of (1) the aggregate number of Shares or other securities of the Company or its
successor (or number and kind of other securities or property) with respect to
which Awards may be granted under the Plan; (2) the number of Shares or other
securities of the Company or its successor (or number and kind of other
securities or property) subject to outstanding Awards under the Plan, provided
that the number of Shares subject to any Award shall always be a whole number;
(3) the grant or exercise price with respect to any Award under the Plan; and
(4) the limits on the number of Shares that may be granted to Participants under
the Plan in any calendar year; (ii) subject to Section 13, provide for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or (iii)
make provision for a cash payment to the holder of an outstanding Award.

 

                4.3         Substitute Awards.  Any Shares issued by the Company
as Substitute Awards in connection with the assumption or substitution of
outstanding grants from any acquired corporation shall not reduce the Shares
available for Awards under the Plan.

 

                4.4         Sources of Shares Deliverable Under Awards.  Any
Shares delivered pursuant to an Award shall consist of authorized and unissued
Shares.

 

5

 

--------------------------------------------------------------------------------

 

 

 

Section 5.                     Eligibility.

 

                Any Employee, Director or Consultant shall be eligible to be
designated a Participant; provided, however, that Non-Employee Directors shall
only be eligible to receive Awards granted consistent with Section 10. 

 

Section 6.                     Stock Options And Stock Appreciation Rights.

 

                6.1         Grant.  Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the Participants
to whom Options and SARs shall be granted, the number of Shares subject to each
Award, the exercise price and the conditions and limitations applicable to the
exercise of each Option and SAR.  An Option may be granted with or without a
related SAR.  An SAR may be granted with or without a related Option.  The
Committee shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of Options.  In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with such rules as may be prescribed by Section 422 of the
Code, as from time to time amended, and any regulations implementing such
statute.  A person who has been granted an Option or SAR under this Plan may be
granted additional Options or SARs under the Plan if the Committee shall so
determine; provided, however, that to the extent the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Shares
with respect to which all Incentive Stock Options are exercisable for the first
time by an Employee during any calendar year (under all plans described in
subsection (d) of Section 422 of the Code of the Employee’s employer corporation
and its parent and Subsidiaries) exceeds $100,000, such Options shall be treated
as Non-Qualified Stock Options.

 

                6.2         Price.  The Committee in its sole discretion shall
establish the Option Price at the time each Option is granted.  Except in the
case of Substitute Awards, the Option Price of an Option may not be less than
one hundred percent (100%) of the Fair Market Value of the Shares with respect
to which the Option is granted on the date of grant of such Option.  Except with
respect to Substitute Awards, SARs may not be granted at a price less than the
Fair Market Value of a Share on the date of grant.  Notwithstanding the
foregoing and except as permitted by the provisions of Section 4.2  and
Section 14  hereof, the Committee shall not have the power to (i) amend the
terms of previously granted Options or SARs to reduce the Option Price of such
Options or SARs or (ii) cancel such Options or SARs and grant substitute Options
or SARs with a lower Option Price than the cancelled Options or SARs.

 

                6.3         Term.  Subject to the Committee’s authority under
Section 3.1  and the provisions of Section 6.6, each Option and SAR and all
rights and obligations thereunder shall expire on the date determined by the
Committee and specified in the Award Agreement.  The Committee shall be under no
duty to provide terms of like duration for Options or SARs granted under the
Plan.  Notwithstanding the foregoing, no Option or SAR shall be exercisable
after the expiration of ten (10) years from the date such Option or SAR was
granted.

 

                6.4         Exercise. 

 

                               (a)           Each Option and SAR shall be
exercisable at such times and subject to such terms and conditions as the
Committee may, in its sole discretion, specify in the applicable Award Agreement
or thereafter.  The Committee shall have full and complete authority to
determine, subject to Section 6.6  herein, whether an Option or SAR will be
exercisable in full at any time or from time to time during the term of the
Option or SAR, or to provide for the exercise thereof in such installments, upon
the occurrence of such events and at such times during the term of the Option or
SAR as the Committee may determine.

 

                               (b)           The Committee may impose such
conditions with respect to the exercise of Options, including without
limitation, any relating to the application of federal, state or foreign
securities laws or the Code, as it may deem necessary or advisable.  The
exercise of any Option granted hereunder shall be effective only at such time as
the sale of Shares pursuant to such exercise will not violate any state or
federal securities or other laws.

 

                               (c)            An Option or SAR may be exercised
in whole or in part at any time, with respect to whole Shares only, within the
period permitted thereunder for the exercise thereof, and shall be exercised by
written notice of intent to exercise the Option or SAR, delivered to the Company
at its principal office, and payment in full to the Company at the direction of
the Committee of the amount of the Option Price for the number of Shares with
respect to which the Option is then being exercised.

 

6

 

--------------------------------------------------------------------------------

 

 

 

                               (d)           Payment of the Option Price shall
be made in cash or cash equivalents, or, at the discretion of the Committee,
(i) by transfer, either actually or by attestation, to the Company of Shares
that have been held by the Participant for at least six (6) months (or such
lesser period as may be permitted by the Committee), valued at the Fair Market
Value of such Shares on the date of exercise (or next succeeding trading date,
if the date of exercise is not a trading date), together with any applicable
withholding taxes, such transfer to be upon such terms and conditions as
determined by the Committee, or (ii) by a combination of such cash (or cash
equivalents) and such Shares; provided, however, that the optionee shall not be
entitled to tender Shares pursuant to successive, substantially simultaneous
exercises of an Option or any other stock option of the Company.  Subject to
applicable securities laws and Company policy, the Company may permit an Option
to be exercised by delivering a notice of exercise of the Option and
simultaneously selling the Shares thereby acquired, pursuant to a brokerage or
similar agreement approved in advance by proper officers of the Company, using
the proceeds of such sale as payment of the Option Price, together with any
applicable withholding taxes.  Until the optionee has been issued the Shares
subject to such exercise, he or she shall possess no rights as a shareholder
with respect to such Shares.

 

                               (e)            A fractional Share shall not be
deliverable upon the exercise of a SAR but a cash payment will be made in lieu
thereof.

 

                6.5         Ten Percent Stock Rule.  Notwithstanding any other
provisions in the Plan, if at the time an Option is otherwise to be granted
pursuant to the Plan, the optionee or rights holder owns directly or indirectly
(within the meaning of Section 424(d) of the Code) Shares of the Company
possessing more than ten percent (10%) of the total combined voting power of all
classes of Stock of the Company or its parent or Subsidiary or Affiliate
corporations (within the meaning of Section 422(b)(6) of the Code), then any
Incentive Stock Option to be granted to such optionee or rights holder pursuant
to the Plan shall satisfy the requirement of Section 422(c)(5) of the Code, and
the Option Price shall be not less than one hundred ten percent (110%) of the
Fair Market Value of the Shares of the Company, and such Option by its terms
shall not be exercisable after the expiration of five (5) years from the date
such Option is granted.

 

Section 7.                     Restricted Shares And Restricted Share Units.

 

                7.1         Grant. 

 

                               (a)           Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and/or the number of Restricted Share
Units to be granted to each Participant, the duration of the period during
which, and the conditions under which, the Restricted Shares and Restricted
Share Units may be forfeited to the Company, and the other terms and conditions
of such Awards.  The Restricted Share and Restricted Share Unit Awards shall be
evidenced by Award Agreements in such form as the Committee shall from time to
time approve, which agreements shall comply with and be subject to the terms and
conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan.

 

                               (b)           Each Restricted Share and
Restricted Share Unit Award made under the Plan shall be for such number of
Shares as shall be determined by the Committee and set forth in the Award
Agreement containing the terms of such Restricted Share or Restricted Share Unit
Award.  Such agreement shall set forth a period of time of not less than three
(3) years in duration during which the grantee must remain in the continuous
employment of the Company in order for the forfeiture and transfer restrictions
to lapse.  The restrictions may lapse during such restricted period in equal,
annual installments with respect to specified portions of the Shares covered by
the Restricted Share or Restricted Share Unit Award.  The Award Agreement may
also, in the discretion of the Committee, set forth performance or other
conditions that will subject the Shares to forfeiture and transfer
restrictions.  The Committee shall not waive, on a discretionary basis, or amend
the terms of any Restricted Shares or Restricted Share Unit Awards to terminate
the restrictions applicable to such Award, except upon the death, Disability or
Retirement of the Participant, or upon a Change in Control of the Company.

 

7

 

--------------------------------------------------------------------------------

 

 

 

                7.2         Delivery of Shares and Transfer Restrictions.  At
the time of a Restricted Share Award, a certificate representing the number of
Shares awarded thereunder shall be registered in the name of the grantee.  Such
certificate shall be held by the Company or any custodian appointed by the
Company for the account of the grantee subject to the terms and conditions of
the Plan, and shall bear such a legend setting forth the restrictions imposed
thereon as the Committee, in its discretion, may determine.  Unless otherwise
provided in the applicable Award Agreement, the grantee shall have all rights of
a shareholder with respect to the Restricted Shares, including the right to
receive dividends and the right to vote such Shares, subject to the following
restrictions: (i) the grantee shall not be entitled to delivery of the stock
certificate until the expiration of the restricted period and the fulfillment of
any other restrictive conditions set forth in the Award Agreement with respect
to such Shares; (ii) none of the Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during such
restricted period or until after the fulfillment of any such other restrictive
conditions; and (iii) except as otherwise determined by the Committee at or
after grant, all of the Shares shall be forfeited and all rights of the grantee
to such Shares shall terminate, without further obligation on the part of the
Company, unless the grantee remains in the continuous employment of the Company
for the entire restricted period in relation to which such Shares were granted
and unless any other restrictive conditions relating to the Restricted Share
Award are met.  Unless otherwise provided in the applicable Award Agreement, any
Shares, any other securities of the Company and any other property (except for
cash dividends) distributed with respect to the Shares subject to Restricted
Share Awards shall be subject to the same restrictions, terms and conditions as
such Restricted Shares.

 

                7.3         Termination of Restrictions.  At the end of the
restricted period and provided that any other restrictive conditions of the
Restricted Share Award are met, or at such earlier time as otherwise determined
by the Committee, all restrictions set forth in the Award Agreement relating to
the Restricted Share Award or in the Plan shall lapse as to the restricted
Shares subject thereto, and a stock certificate for the appropriate number of
Shares, free of the restrictions and restricted stock legend, shall be delivered
to the Participant or the Participant’s beneficiary or estate, as the case may
be.

 

                7.4         Payment of Restricted Share Units.  Each Restricted
Share Unit shall have a value equal to the Fair Market Value of a Share. 
Restricted Share Units shall be paid in cash, Shares, other securities or other
property, as determined in the sole discretion of the Committee, upon the lapse
of the restrictions applicable thereto, or otherwise in accordance with the
applicable Award Agreement.  Unless otherwise provided in the applicable Award
Agreement, a Participant shall receive dividend rights in respect of any vested
Restricted Stock Units at the time of any payment of dividends to shareholders
on Shares.  The amount of any such dividend right shall equal the amount that
would be payable to the Participant as a shareholder in respect of a number of
Shares equal to the number of vested Restricted Stock Units then credited to the
Participant.   Any such dividend right shall be paid in accordance with the
Company’s payment practices as may be established from time to time and as of
the date on which such dividend would have been payable in respect of
outstanding Shares.  No dividend equivalents shall be paid in respect of
Restricted Share Units that are not yet vested.  Except as otherwise determined
by the Committee at or after grant, Restricted Share Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of, and all Restricted Share Units and all rights of the grantee to such
Restricted Share Units shall terminate, without further obligation on the part
of the Company, unless the grantee remains in continuous employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.

 

Section 8.                     Performance Awards.

 

                8.1         Grant.  The Committee shall have sole and complete
authority to determine the Participants who shall receive a Performance Award,
which shall consist of a right that is (i) denominated in cash or Shares
(including, but not limited to, Restricted Shares and Restricted Share Units),
(ii) valued, as determined by the Committee, in accordance with the achievement
of such performance goals during such performance periods (which performance
periods shall not be less than one (1) year in duration) as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.  Any Performance Award denominated in Shares shall have a
minimum vesting period of three years from the date of grant.

 

                8.2         Terms and Conditions.  Subject to the terms of the
Plan and any applicable Award Agreement, the Committee shall determine the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award and the amount and
kind of any payment or transfer to be made pursuant to any Performance Award,
and may amend specific provisions of the Performance Award; provided,

 

8

 

--------------------------------------------------------------------------------

 

 

however, that such amendment may not (i) adversely affect existing Performance
Awards made within a performance period commencing prior to implementation of
the amendment and (ii) terminate any existing restrictions except in the case of
the Participant’s death, Disability or Retirement or upon a Change in Control of
the Company.

 

                8.3         Payment of Performance Awards.  Performance Awards
may be paid in a lump sum or in installments following the close of the
performance period or, in accordance with the procedures established by the
Committee, on a deferred basis.  Termination of employment prior to the end of
any performance period, other than for reasons of death or Disability, will
result in the forfeiture of the Performance Award, and no payments will be
made.  A Participant’s rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.

 

Section 9.                     Other Stock-Based Awards.

 

                The Committee shall have the authority to determine the
Participants who shall receive an Other Stock-Based Award, which shall consist
of any right that is (i) not an Award described in Sections 6 and 7  above and
(ii) an Award of Shares or an Award denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan.  Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award.  All
Other Stock-Based Awards shall include a minimum vesting period of three (3)
years from the date of grant.  The Committee shall not waive, on a discretionary
basis, or amend the terms of any Other Stock-Based Award to terminate the
restrictions applicable to such Award, except upon the death, Disability or
Retirement of the Participant, or upon a Change in Control of the Company.

 

Section 10.                  Non-Employee Director Awards.

 

                10.1      The Board may provide that all or a portion of a
Non-Employee Director’s annual retainer, meeting fees and/or other awards or
compensation as determined by the Board, be payable (either automatically or at
the election of a Non-Employee Director) in the form of Non-Qualified Stock
Options, Restricted Shares, Restricted Share Units and/or Other Stock-Based
Awards, including unrestricted Shares.  The Board shall determine the terms and
conditions of any such Awards, including the terms and conditions which shall
apply upon a termination of the Non-Employee Director’s service as a member of
the Board, and shall have full power and authority in its discretion to
administer such Awards, subject to the terms of the Plan and applicable law.

 

                10.2      The Board may also grant Awards to Non-Employee
Directors pursuant to the terms of the Plan, including any Award described in
Sections 6, 7 and 9 above; provided, however, that any such Awards shall be
first approved by a committee of the Board comprised of Non-Employee Directors. 
With respect to such Awards, all references in the Plan to the Committee shall
be deemed references to the Board.

 

Section 11.                  Provisions Applicable To Covered Officers And
Performance Awards.

 

                11.1      Notwithstanding anything in the Plan to the contrary,
unless the Committee determines that a Performance Award to be granted to a
Covered Officer should not qualify as “performance-based compensation” for
purposes of Section 162(m), Performance Awards granted to Covered Officers shall
be subject to the terms and provisions of this Section 11. 

 

                11.2      The Committee may grant Performance Awards to Covered
Officers based solely upon the attainment of performance targets related to one
or more performance goals selected by the Committee from among the goals
specified below.  For the purposes of this Section 11, performance goals shall
be limited to one or more of the following Company, Subsidiary, operating unit,
business segment or division financial performance measures:

 

                               (a)           earnings or earnings before
interest, taxes, depreciation and/or amortization;

                               (b)           operating income or profit;

                               (c)            operating efficiencies;

                               (d)           return on equity, assets, capital,
capital employed or investment;

 

9

 

--------------------------------------------------------------------------------

 

 

                               (e)            after tax operating income;

                               (f)            net income;

                               (g)            earnings or book value per Share;

                               (h)           cash flow(s);

                               (i)             revenues or revenue growth;

                               (j)            production (separate work units or
SWUs);

                               (k)           stock price or total shareholder
return;

(l)                   dividends; 

(m)               debt reduction;

(n)                 strategic business objectives, consisting of one or more
objectives based on meeting specified cost targets, business expansion goals and
goals relating to acquisitions, divestitures or development activities; or

(o)                 any combination thereof.

 

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, shareholders’ equity and/or Shares outstanding, or to assets or net
assets.  The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset write-downs, (ii)
litigation or claim judgments or settlements, (iii) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, and (v)
any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year.

 

                11.3      With respect to any Covered Officer, the maximum
annual number of Shares in respect of which all Performance Awards may be
granted under Section 8  of the Plan is 500,000 and the maximum amount of all
Performance Awards that are settled in cash and that may be granted under
Section 8 of the Plan in any year is $5,000,000.

 

                11.4      To the extent necessary to comply with Section 162(m),
with respect to grants of Performance Awards, no later than 90 days following
the commencement of each performance period (or such other time as may be
required or permitted by Section 162(m) of the Code), the Committee shall, in
writing, (1) select the performance goal or goals applicable to the performance
period, (2) establish the various targets and bonus amounts that may be earned
for such performance period, and (3) specify the relationship between
performance goals and targets and the amounts to be earned by each Covered
Officer for such performance period.  Following the completion of each
performance period, the Committee shall certify in writing whether the
applicable performance targets have been achieved and the amounts, if any,
payable to Covered Officers for such performance period.  In determining the
amount earned by a Covered Officer for a given performance period, subject to
any applicable Award Agreement, the Committee shall have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant in its sole
discretion to the assessment of individual or corporate performance for the
performance period.

 

                11.5      Unless otherwise expressly stated in the relevant
Award Agreement, each Award granted to a Covered Officer under the Plan is
intended to be performance-based compensation within the meaning of Section
162(m).  Accordingly, unless otherwise determined by the Committee, if any
provision of the Plan or any Award Agreement relating to such an Award does not
comply or is inconsistent with Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements, and
no provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Award upon the attainment of the performance criteria established
by the Committee.

 

10

 

--------------------------------------------------------------------------------

 

 

 

Section 12.                  Termination Of Employment.

 

                Except as otherwise specifically set forth in the Plan, the
Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of employment with
the Company, its Subsidiaries and Affiliates, including a termination by the
Company with or without Cause, by a Participant voluntarily, or by reason of
death, Disability, Early Retirement or Retirement, and may provide such terms
and conditions in the Award Agreement or in such rules and regulations as it may
prescribe.

 

Section 13.                  Change In Control.

 

Notwithstanding any other provision of the Plan, unless otherwise provided in an
Award Agreement or other contractual agreement between the Company and a
Participant, if, within one year following a Change in Control, a Participant’s
employment with the Company (or its successor) is terminated by reason of (a)
death; (b) disability; (c) Normal Retirement or Early Retirement; (d) for Good
Reason by the Participant; or (e) involuntary termination by the Company for any
reason other than for Cause, all outstanding Awards of such Participant shall
vest, become immediately exercisable and payable and have all restrictions
lifted.

 

Section 14.                  Amendment And Termination.

 

                14.1      Amendments to the Plan.  The Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if (i) such approval is
necessary to comply with any tax or regulatory requirement for which or with
which the Board deems it necessary or desirable to comply or (ii) such amendment
would materially increase the economic benefits to the participants hereunder.

 

                14.2      Amendments to Awards.  Subject to the restrictions of
Section 6.2 and except as otherwise specifically set forth in the Plan, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.

 

                14.3      Adjustment of Awards Upon the Occurrence of Certain
Unusual or Nonrecurring Events. The Committee is hereby authorized to make
equitable and proportionate adjustments in the terms and conditions of, and the
criteria included in, Awards in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 hereof)
affecting the Company, any Subsidiary or Affiliate, or the financial statements
of the Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations or accounting principles in accordance with the Plan.              
 

 

Section 15.                  General Provisions.

 

                15.1      Limited Transferability of Awards.  Except as
otherwise provided in the Plan, no Award shall be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant, except
by will or the laws of descent and distribution and/or as may be provided by the
Committee in its discretion, at or after grant, in the Award Agreement or
otherwise.  No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer.  None of the Awards shall
be transferable for consideration.

 

                15.2      Dividend Equivalents.  In the sole and complete
discretion of the Committee, an Award may provide the Participant with dividends
or dividend equivalents, payable in cash, Shares, other securities or other
property on a current or deferred basis; provided, that dividends and dividend
equivalents may only be provided with respect to Restricted Shares and
Restricted Share Units.  All dividend or dividend equivalents which are not paid
currently may, at the Committee’s discretion, accrue interest, be reinvested
into additional Shares, or, in the case of dividends or dividend equivalents
credited in connection with Performance Awards, be credited as additional
Performance Awards and paid to the Participant if and when, and to the extent
that, payment is made pursuant to such Award.  The total

 

11

 

--------------------------------------------------------------------------------

 

 

number of Shares available for grant under Section 4  shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional Shares or credited as Performance Awards.

 

                15.3.  Compliance with Section 409A of the Code.  No Award (or
modification thereof) shall provide for deferral of compensation that does not
comply with Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code.  Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of section 409A of the
Code.

 

                15.4      No Rights to Awards.  No Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants or holders or beneficiaries of Awards.  The terms and conditions
of Awards need not be the same with respect to each Participant.

 

                15.5      Share Certificates.  All certificates for Shares or
other securities of the Company or any Subsidiary or Affiliate delivered under
the Plan pursuant to any Award or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations and other requirements of the SEC or
any state securities commission or regulatory authority, any stock exchange or
other market upon which such Shares or other securities are then listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

 

                15.6      Withholding.  A Participant may be required to pay to
the Company or any Subsidiary or Affiliate and the Company or any Subsidiary or
Affiliate shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan,
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding or other tax-related obligations in respect of an Award,
its exercise or any other transaction involving an Award, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.  The Committee may provide for additional cash payments
to holders of Options to defray or offset any tax arising from the grant,
vesting, exercise or payment of any Award.

 

     15.7        Award Agreements.  Each Award hereunder shall be evidenced by
an Award Agreement that shall be delivered to the Participant and may specify
the terms and conditions of the Award and any rules applicable thereto.  In the
event of a conflict between the terms of the Plan and any Award Agreement, the
terms of the Plan shall prevail.  The Committee shall, subject to applicable
law, determine the date an Award is deemed to be granted.  The Committee or,
except to the extent prohibited under applicable law, its delegate(s) may
establish the terms of agreements or other documents evidencing Awards under
this Plan and may, but need not, require as a condition to any such agreement’s
or document’s effectiveness that such agreement or document be executed by the
Participant, including by electronic signature or other electronic indication of
acceptance, and that such Participant agree to such further terms and conditions
as specified in such agreement or document.  The grant of an Award under this
Plan shall not confer any rights upon the Participant holding such Award other
than such terms, and subject to such conditions, as are specified in this Plan
as being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.

 

                15.8      No Limit on Other Compensation Arrangements.  Nothing
contained in the Plan shall prevent the Company or any Subsidiary or Affiliate
from adopting or continuing in effect other compensation arrangements, which
may, but need not, provide for the grant of Options, Restricted Shares,
Restricted Share Units, Other Stock-Based Awards or other types of Awards
provided for hereunder.

 

                15.9      No Right to Employment.  The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any Subsidiary or Affiliate.  Further, the Company or a
Subsidiary or Affiliate may at any time dismiss a Participant from employment,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in an Award Agreement.

 

12

 

--------------------------------------------------------------------------------

 

 

                15.10    No Rights as Shareholder.  Subject to the provisions of
the Plan and the applicable Award Agreement, no Participant or holder or
beneficiary of any Award shall have any rights as a shareholder with respect to
any Shares to be distributed under the Plan until such person has become a
holder of such Shares.  Notwithstanding the foregoing, in connection with each
grant of Restricted Shares hereunder, the applicable Award Agreement shall
specify if and to what extent the Participant shall not be entitled to the
rights of a shareholder in respect of such Restricted Shares.

 

                15.11    Governing Law.  The validity, construction and effect
of the Plan and any rules and regulations relating to the Plan and any Award
Agreement shall be determined in accordance with the laws of the State of
Tennessee without giving effect to conflicts of laws principles.

 

                15.12    Severability.  If any provision of the Plan or any
Award is, or becomes, or is deemed to be invalid, illegal or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

 

                15.13    Other Laws.  The Committee may refuse to issue or
transfer any Shares or other consideration under an Award if, acting in its sole
discretion, it determines that the issuance or transfer of such Shares or such
other consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

                15.14    No Trust or Fund Created.  Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Subsidiary or
Affiliate and a Participant or any other Person.  To the extent that any Person
acquires a right to receive payments from the Company or any Subsidiary or
Affiliate pursuant to an Award, such right shall be no greater than the right of
any unsecured general creditor of the Company or any Subsidiary or Affiliate.

 

                15.15    No Fractional Shares.  No fractional Shares shall be
issued or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Shares or whether such fractional Shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.

 

                15.16    Headings.  Headings are given to the sections and
subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.

 

Section 16.                  Term Of The Plan.

 

                16.1      Effective Date.  The Plan shall be effective as of May
18, 2006 provided it has been approved by the Company’s shareholders.

 

                16.2      Expiration Date.  No new Awards shall be granted under
the Plan after the tenth (10th) anniversary of the Effective Date.  Unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted hereunder may, and the authority of the Board or the Committee
to amend, alter, adjust, suspend, discontinue or terminate any such Award or to
waive any conditions or rights under any such Award shall, continue after the
tenth (10th) anniversary of the Effective Date.

 

 

13

 

--------------------------------------------------------------------------------

 